Citation Nr: 1741627	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  12-06 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to a left foot disability.  

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from July 1978 to November 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2014, the Board remanded the issues of entitlement to service connection for a left hip disability, to include as secondary to a left foot disability and entitlement to service connection for a low back disability to conduct VA examinations.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to afford the Veteran a personal hearing before a Veterans Law Judge. 

The Veteran provided testimony at a September 2013 Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In a July 2017 letter, the Board notified the Veteran that the VLJ that conducted the September 2013 hearing was no longer employed by the Board and that she had the opportunity to testify at another hearing.  In August 2017 , the Veteran submitted a letter requesting a travel Board hearing.  

As the RO schedules Board hearings at the RO, a remand of this matter for the RO to schedule the requested hearing is warranted. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a traveling Veterans Law Judge.  The Veteran should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 (b) (2016).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




